DETAILED ACTION
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  “the n being a positive integer and 2 or more” is believed to be intended to read “n being a positive integer of two or more.”  Further, “the dividing of the (n-1)-th image data” and “the dividing of the n-th image data” lack antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite dividing each of the (n-1)-th and the n-th image datas by a horizontal line. The claims are ambiguous because this could either mean that a single horizontal line is drawn through both image datas to divide them or that two distinct horizontal lines are used to divide each image data separately. Clarification is required.
Because claims 2 and 3 depend from claim 1, they are also rejected on this basis.  

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite dividing each of the (n-1)-th and the n-th image data by a horizontal line passing through a point. However, a single point could only be located in one of the image datas, and thus each image must have its own point. Further, the claim recites “the upper side” and “the lower side,” but there are two image datas and so there cannot be a single upper side and a single lower side. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morikawa (10/363,735).

 	Regarding claims 1 and 4, Morikawa teaches a printing apparatus and method comprising: 
a control unit (fig. 1, item 110) configured to execute an (n-1)-th image processing (fig. 7, processing of band D2 and D1 in which OB1 is printed) and an n-th image processing (fig. 7, processing of band D2 and D1 in which the OB2 is printed) that is next to the (n-1)-th image processing (note that the images are next to each other. Note also that “next to” can mean any number of things, and it does not necessarily imply s temporal or sequential order) each of the (n-1)-th and the n-th image processing including division and combination of image data (see fig. 7, note that each image processing has two bands that divide the image into top and bottom portions), the n being a positive integer and 2 or more; 

acquiring image data (fig. 7, note that image data is acquired) as a target of the (n-1)-th image processing and n-th image data as a target of the n-th image processing (see fig. 7, note that image data is acquired for both image processings), 
generating an upper image having a horizontal lower side and a lower image  having a horizontal upper side for each of the (n-1)-th image data and the n-th image data by dividing each of the (n-1)-th image data and the n-th image data by a horizontal line (see 112 rejection, see fig. 7, note that each of the image processings yields an upper band and a lower band), 
generating combined image data (fig. 7, combined data of pass D1 printing OB1 and pass D2 printing OB2) having a horizontal upper side (fig. 7, SP(n+2)) and a horizontal lower side (fig. 7, SP(n+4)) by combining the lower image of the (n-1)-th image data which is generated by the dividing of the (n-1)-th image data in the (n-1)-th image processing, to the upper side of the upper image of the n-th image data, which is generated by the dividing of the n-th image data in the n-th image processing (see fig. 7), and 
causing the printing unit to execute printing based on the combined image data (see fig. 7); and
a printing unit (fig. 2A, item 292) configured to perform printing on a printing medium based on the combined image data after the n-th image processing (see fig. 2A). 	Regarding claim 2, Morikawa teaches the printing apparatus according to claim 1, wherein the control unit divides each of the (n-1)-th image data and the n-th image data by a horizontal line passing through a point, which is closest to the upper side, on the lower side for each of the (n-1)-th image data and the n-th image data (see fig. 7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853